UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                         )
Republican National Committee,           )
California Republican Party,             )
Republican Party of San Diego            )
County, and Michael Steele,              )
                                         )
                     Plaintiffs,         )       Civil No. 08-1953 (BMK)(RJL)(RMC)
                                         )
                v.                       )       Three-Judge Court
                                         )
Federal Election Commission,             )
                                         )
                     Defendant,          )
                                         )
Democratic National Committee and        )
Representative Christopher Van           )
Hollen, Jr.,                             )
                                         )
                     Intervenors.        )
-------------------------)
                          ORDER AND FINAL JUDGMENT

       For the reasons set forth in the Memorandum Opinion, it is this 26 th day of
March, 2010, hereby

      ORDERED that Defendant Federal Election Commission's Motion for
Summary Judgment [#56] is GRANTED; it is further

         ORDERED that Plaintiffs' Motion for Summary Judgment [#21] is DENIED; it
is further

         ORDERED that Defendant Federal Election Commission's Motion To Dismiss
[#20] is DISMISSED AS MOOT; and it is further




                                             1
ORDERED that final judgment be entered for the defendant.

SO ORDERED.




                                         RJtM.~
                                          BRETT M. KA V ANA GH
                                          United States Circuit Judge




                                         ~United States District Judge


                                                '1              '
                                               .I         j II !
                                          .   ~?(Jtulitl )/ U7/~/'-/
                                         .ROSEMARy M. COLLfER
                                          United States District Judge




                                 2